DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-13, filed 02/18/2021, with respect to the objections, and rejections have been fully considered and are persuasive; applicant’s amendments remedies all issues.  
Applicant's amendments to claim 9 remedies the specification objection, drawing objection, and 112(a) rejection. 
Applicant's amendments to the drawings addresses the previously raise issue.
Applicant's remarks to claim 17 lack of antecedent basis rejection is persuasive. Claim 16 establishes proper antecedent basis for "the outer surface of the extension portion".
Applicant's amendments to independent claims 1 overcomes the cited prior art for the reasons discussed in applicant's remarks, the prior art’s branching tube does not branch from the discharge pipe at a location outside of the case.
Applicant’s amendments to independent claim 16 overcomes the cited prior art for the reasons discussed in applicant’s remarks with respect to the inclined portions.
The objections and rejections of the office action dated 11/24/2020 have been withdrawn. 


Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a linear compressor with a discharge pipe extending from a discharge cover to an outside of the casing and a branch pipe branched from the discharge pipe at the outside of the casing and wherein the branch pipe is configured to guide refrigerant toward a space defined between the cylinder and the piston in combination with the rest of the limitations of claim 1. Applicant’s configuration of having the compressed refrigerant moving along the branch pipe to flow toward the refrigerant inflow passage via the outside of the casing results in an elongated path which allows for the lowering of the temperature of the refrigerant flowing into the compression space; and application specification states therefore it is possible to reduce volume efficiency and thus to more effectively improve compressor efficiency. While the prior art has the general structures of a discharge pipe and branching pipe, the prior art does not have the branch pipe branched from the discharge pipe at a specified location of outside of the casing and there does not appear to be sufficient rationale to modify the prior art to reach the claimed device absent impermissible hindsight.

The prior art does not disclose nor render obvious a linear compressor with a piston with a first inclined portion disposed forward of a first end of an extension portion, and a second inclined portion disposed rearward of a second end of the extension portion opposite to the first end, the second inclined portion comprising chamfers that have different angles from one another, and wherein a length of the 
Claims 2-15 and 17-20 are allowed at least because they depend from allowed independent claims 1 or 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163.  The examiner can normally be reached on M: 9am-6pm; T-Th: 9am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN T NGUYEN/Examiner, Art Unit 3745                                                                                                                                                                                                        February 25, 2021